       Case 2:12-md-02323-AB Document 10285 Filed 10/05/18 Page 1 of 3




                          UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: NATIONAL FOOTBALL LEAGUE No. 12-md-2323 (AB)
PLAYERS’ CONCUSSION INJURY
LITIGATION                      MDL No. 2323


THIS DOCUMENT RELATES TO:
                                              Hon. Anita Brody
Seau, et al. v. National Football League et
al., No. 13-cv-01531-AB




           NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE BY SEAU FAMILY
       Case 2:12-md-02323-AB Document 10285 Filed 10/05/18 Page 2 of 3




       NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure 41(a),

Plaintiffs Tyler Seau, Sydney Seau, Jake Seau, Hunter Seau and Bette Hoffman, as co-Trustee of

the Tiaina B. Seau, Jr. 2002 Trust, voluntarily dismiss their claims against Defendants The

National Football League and NFL Properties LLC with prejudice and without costs.


Dated: October 5, 2018                            RESPECTFULLY SUBMITTED:



                                                  /s/ Steven M. Strauss
                                                  Steven M. Strauss

                                                  COOLEY LLP
                                                  STEVEN M. STRAUSS (SBN 99153)
                                                  (SMS@COOLEY.COM)
                                                  MEGAN L. DONOHUE (SBN 266147)
                                                  (MDONOHUE@COOLEY.COM)
                                                  4401 Eastgate Mall
                                                  San Diego, CA 92121
                                                  Telephone: (858) 550-6000
                                                  Facsimile: (858) 550-6420

                                                  Attorneys for Plaintiffs Tyler Seau, Sydney
                                                  Seau, Jake Seau, Gina Seau as guardian ad
                                                  litem for H. Seau, a minor, and Bette Hoffman,
                                                  as trustee of the Tiaina B. Seau, Jr. 2002 Trust




                                              1
          Case 2:12-md-02323-AB Document 10285 Filed 10/05/18 Page 3 of 3



                                   CERTIFICATE OF SERVICE

          I certify that I caused a copy of the foregoing document to be electronically filed with the

Clerk of the Court using the ECF system which sent notification of such filing to all counsel of

record.

          Dated: October 5, 2018

                                                               /s/ Steven M. Strauss
                                                               Steven M. Strauss




                                                   2
